UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


DAVID ROBERTS,

                                   Plaintiff,

              v.                                                       9:18-CV-1434
                                                                       (GLS/CFH)


GREENE COUNTY, et al.,

                                   Defendants.


APPEARANCES:

DAVID ROBERTS
15-A-4933
Eastern New York Correctional Facility
Box 338
Napanoch, New York 12458

CHRISTIAN F. HUMMEL
UNITED STATES MAGISTRATE JUDGE

                                   DECISION AND ORDER

       Plaintiff pro se David Roberts commenced this civil rights action on or about

December 12, 2018, with the filing of a complaint, accompanied by an application for leave to

proceed in forma pauperis ("IFP"). Dkt. Nos. 1, 2. Following its review of those documents

pursuant to 28 U.S.C. § 1915 and 28 U.S.C. § 1915A, the Court issued a Decision and Order

granting plaintiff's IFP application, accepting the complaint insofar as it asserts medical

indifference claims against two unidentified Jane Doe defendants employed at Greene

County Jail and Columbia County Jail, and dismissing the remainder of the claims asserted

in the complaint. Dkt. No. 4 ("February Order") at 17.
        In the February Order (and again in a Decision and Order dated March 19, 2019, Dkt.

No. 6 ("March Order")), pursuant to Valentin v. Dinkins, 121 F.3d 72, 75 (2d Cir. 1997), the

Court directed the Greene County Attorney and the Columbia County Attorney "to attempt to

ascertain the full names of defendants Doe I and Doe II, as well as the addresses where

these individuals can be served with process." February Order at 8; see also March Order at

2. The County Attorneys have now complied with the Court's Orders. Dkt. Nos. 5, 7. In

particular, the Greene County Doe defendant has been identified as "Donna Juliano," and

the Columbia County Doe defendant has been identified as "Amy VanAlstyne, R.N." Id. The

Clerk of the Court shall provide plaintiff with a copy of the notices sent by each of the County

Attorneys.

        If plaintiff wishes to proceed in this action, he must file an amended complaint that

identifies the two remaining Greene County and Columbia County Doe defendants within 30

(30) days of the date of this Decision and Order. Plaintiff is permitted to submit an amended

complaint that consists only of a copy of his original complaint on which he has inserted or

added the names of the previously unidentified Jane Doe defendants. The Clerk of the Court

shall provide plaintiff with a copy of his original complaint for use in preparing an amended

complaint.1

        WHEREFORE, it is hereby

        ORDERED, that, within thirty (30) days from the date of this Decision and Order,

plaintiff shall file an amended complaint that identifies the Greene County and Columbia



        1
           Plaintiff is advised that, pursuant to the Local Rules of Practice for this Court, any amended complaint
"must be a complete pleading, which will supersede the [original] pleading in all respects." N.D.N.Y. L.R.
7.1(a)(4).

                                                         2
County Doe defendants by name if he wishes to proceed against these defendants on the

basis of the information provided in the County Attorneys' notices; and it is further

       ORDERED, that, upon the filing of plaintiff's amended complaint, the Clerk shall return

the file to this Court for further review; and it is further

       ORDERED, that the Clerk shall serve a copy of this Order, a copy of plaintiff's original

complaint, and the notices the Court received from the Greene and Columbia County

Attorneys (Dkt. Nos. 5, 7) on the plaintiff.

IT IS SO ORDERED.

       Dated: April 15, 2019
             Albany, New York




                                                   3
